UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 16-6464


WILLIAM LEE JUDY,

                Petitioner - Appellant,

          v.

ERIC WILSON,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:16-cv-00064-AWA-LRL)


Submitted:   July 28, 2016                   Decided:    August 2, 2016


Before MOTZ and      HARRIS,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Lee Judy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     William Lee Judy, a federal prisoner,                    appeals the district

court’s    order    denying     relief    on    his    28   U.S.C.    § 2241    (2012)

petition.        We have reviewed the record and find no reversible

error.     Accordingly, although we grant leave to proceed in forma

pauperis,    we    affirm     for   the   reasons      stated    by    the   district

court.     Judy v. Wilson, No. 2:16-cv-00064-AWA-LRL (E.D. Va. Feb.

26, 2016).       We dispense with oral argument because the facts and

legal    contentions      are   adequately       presented      in    the    materials

before    this    court   and   argument       would    not   aid    the    decisional

process.



                                                                              AFFIRMED




                                          2